Citation Nr: 0844731	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral leg pain. 

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to an initial compensable (10 percent) rating 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and September 2005 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claims for service connection for bilateral leg 
pain and bronchial asthma and granted service connection for 
bilateral hearing loss.  As to the latter disability, the 
veteran appeals for the assignment of an initial compensable 
rating.  The veteran filed a timely Notice of Disagreement 
(NOD) in October 2005 and, subsequently, in December 2005, 
the RO provided a Statement of the Case (SOC).  In January 
2006, the veteran filed a timely substantive appeal.  In May 
2006, the RO provided a Supplemental Statement of the Case 
(SSOC).  

The veteran did not request a hearing before the Board.  

The Board notes that, in his substantive appeal, the veteran 
claimed that he was experiencing a "nerve condition" 
affecting primarily the right side of his body, from the leg 
to the shoulder that he believed resulted from an in-service 
cystectomy.  The service medical records show that he 
underwent a surgical excision of a pilonidal cyst in June 
1969 and the removal of cyst in the back in April 1990.  As 
the RO only addressed the veteran's legs, the Board must 
limit its jurisdiction accordingly.  However, the record 
raises a claim for service connection for residuals of an in-
service cystectomy, other than a leg disability, to include a 
nerve injury affecting the right side of the body and right 
shoulder.  This matter is referred to the RO for 
clarification and any indicated action.  

After the RO forwarded the veteran's file to the Board, an 
undated statement from the veteran was submitted to the 
Board, without a waiver of his procedural right to have the 
evidence initially reviewed by the RO.  38 C.F.R. § 
20.1304(c).  However, as this evidence is merely cumulative 
of the veteran's contentions that he has pain in his legs, 
referral to the RO for initial review regarding this issue is 
not required.  Id.    
The issues of entitlement to service connection for bronchial 
asthma and bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for a disability manifested by bilateral leg pain 
has been obtained; the veteran has been provided notice of 
the evidence necessary to substantiate this claim and has 
been notified of what evidence he should provide and what 
evidence the VA would obtain; there is no indication that the 
veteran has evidence pertinent to these claims that he has 
not submitted to the VA.

2.  The veteran's service medical records show that he 
complained of bilateral knee pain, had bilateral knee 
crepitus and was treated for a left knee contusion while on 
active duty; however, the separation examination was negative 
for any pertinent abnormal findings and there is no post-
service medical evidence of a diagnosis of a chronic 
disability manifested by pain in either leg.  


CONCLUSION OF LAW

Service connection for bilateral leg pain or a claimed 
disability manifested by bilateral leg pain is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the May 2005 letter sent to the veteran by the 
RO adequately apprised him of the information and evidence 
needed to substantiate the claim.
 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that the May 2005 letter fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was  
informed about the information and evidence not of record 
that was necessary to substantiate his claim; the information 
and evidence that the VA would seek to provide; the 
information and evidence the claimant was expected to 
provide; and to provide any evidence in his possession that 
pertained to his claim.  

The Board notes that the May 2005 notice did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denial of the veteran's claim for a compensable rating, 
the veteran is not prejudiced by the failure to provide him 
that further information.  That is, as the Board finds that a 
compensable rating is not warranted for the claim on appeal, 
no compensable rating or effective date will be assigned and 
any questions as to such an assignment are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  As explained in more detail below, since 
pain alone is not a disability for VA compensation purposes 
and, as the record contains no competent post-service 
evidence of a diagnosis of a disability manifested by pain in 
either leg, there is no duty to provide a medical examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Background.  On the veteran's December 1978 
service entry medical examination, his lower extremities were 
noted to be normal.  On his December 1978 service entry 
medical history report, the veteran did not report any leg 
disorders, other than leg cramps after exercise on occasion.  

Service medical records show that the veteran underwent a 
surgical procedure in June 1989 to remove a pilonidal cyst.  
During the operation, a spinal anesthetic was administered.  
There is no indication of any complication or residuals of 
the cystectomy in the surgical record.  Subsequently dated 
service medical records, from June and July 1989, are 
negative for any post-operative complications.

Service medical records dated from April and May 1990 reveal 
that the veteran underwent a surgical procedure to remove a 
cyst from his back, on the right side, below the twelfth rib.  
No complications were noted.

It was recorded in an October 1994 service medical record 
that the veteran stated that he fell down a ladder five days 
earlier and that he had felt pain in his left knee since that 
time.  Physical examination indicated crepitus in both knees.  
The assessment was a contusion versus a significant disorder 
of the patellofemoral joint.  

Upon a November 1994 service discharge medical examination, 
the veteran's lower extremities were noted to be normal.  

VA medical records dated from August 2003 through October 
2005 do not contain any objective medical evidence indicating 
complaints of or treatment for a disorder manifested by pain 
in either leg.

In an October 2005 statement, included with the Notice of 
Disagreement, the veteran stated that he had pain in both 
legs resulting from a bilateral leg nerve condition.  He said 
that, during service, he was given a spinal tap, during which 
a nerve was hit, thereby causing his condition.  In a 
December 2005 statement, included with his substantive appeal 
to the Board, the veteran stated that the claimed nerve 
condition mostly affected the right leg, causing pain all the 
way to the right shoulder.  He indicated that this probably 
resulted from the surgical removal of a cyst on his tailbone, 
during which the aforementioned spinal tap was given.  

b.  Law and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation. Savage, 10 Vet. App. at 495-97.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral leg pain or a disability manifested 
by pain in either leg.  An October 1994 service medical 
record indicates that the veteran experienced pain in his 
left leg and crepitus in both knees, following an injury 
while on active duty.  However, upon his service discharge 
medical examination, the veteran's lower extremities were 
found to be normal.  Post-service medical records include no 
objective medical evidence indicating a disability manifested 
by leg pain.  There is no competent post-service evidence of 
a diagnosis of a disability manifested by pain in either leg.

The veteran's statements regarding leg pain is supportive 
evidence, as he is competent to report what comes to him 
through his senses.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, pain alone, without an underlying disability is not 
a disability for which VA disability compensation can be 
paid.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); aff'd, Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) 
 
The Board acknowledges that the veteran believes that he has 
residuals of an in-service nerve injury.  He specifically 
asserts that he underwent a "spinal tap" (the service 
medical records show he received a spinal anesthetic) during 
a pilonidal cystectomy, which caused injury to a nerve that 
in turn resulted in chronic pain ever since, to include in 
the legs, right worse than left.  However, it is apparent 
from the service medical records that the veteran's post-
operative course was uneventful.  His separation examination 
included a normal clinical evaluation of the lower 
extremities; there was no indication of any disability 
secondary to a cystectomy, to include a leg disorder.    
In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The record is devoid of 
any service or post-service medical evidence or competent 
opinion of a diagnosis of a chronic disability manifested by 
pain in either leg, to include residuals of a claimed nerve 
injury.  As to the veteran's assertion to the contrary, as a 
layman he is not competent to offer an opinion on the 
diagnosis or etiology of the claimed underlying disability 
manifested by leg pain.  The Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for bilateral leg pain or a 
disability manifested by leg pain must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
49, 56 (1990).  


ORDER

Entitlement to service connection for bilateral leg pain or a 
disability manifested by pain in either leg is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2008).  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

Regarding the veteran's claim for service connection for 
bronchial asthma, the Board notes that the veteran's service 
medical records contain records indicating treatment for 
asthma.  For example, a March 1992 service medical record 
shows that the veteran was diagnosed with mild asthma.  
September 1992 and March 1993 service medical records report 
that he had exercise-induced asthma.

An April 1992 VA medical record notes that a chest x-ray 
indicated that the veteran's lungs were clear.  The 
impression was a normal chest.  

A June 1993 service medical record shows that the veteran 
experienced a recent onset of a cough productive of yellow 
sputum.  Physical examination showed congestion in the upper 
airways with a few wheezes.  The assessment was reactive 
airways disease and bronchitis.  

A September 1994 service medical record notes that the 
veteran was coughing up brown thick sputum.  Physical 
examination of the chest indicated coarse, expiratory wheezes 
in all lung fields.  The diagnosis was an asthmatic 
episode/reactive airway disease with bronchitis.

The veteran's November 1994 service discharge medical 
examination noted that the veteran had a history of asthma, 
without complications, at the time of discharge. 

Post-service medical records indicate further treatment for 
asthma.  For example, an August 2003 VA medical record shows 
that the veteran was treated for a mild exacerbation of 
asthma.   

A June 2005 VA medical examination was performed to determine 
the nature and etiology of the veteran's claimed asthma.  The 
examiner noted the negative service chest x-ray from April 
1992 and the negative notation regarding the chest and lungs 
on the November 1994 service discharge examination.  The 
examiner also noted that the veteran was treated many times 
during service for "chronic bronchitis."  During the 
interview, the veteran reported that he had intermittent 
asthma and exertional dyspnea.  After a physical examination, 
including an X-ray, the examiner stated that the veteran 
clearly did not have chronic asthma, but rather had 
intermittent asthmatic bronchitis.  Having noted in his 
report that the veteran had been diagnosed with 
gastroesophageal reflux disease (GERD), the examiner then 
stated that he believed that the veteran "probably really 
did not have bronchial asthma", but instead had GERD with 
frequent recurrent nocturnal aspiration and asthmatic 
bronchitis.  The diagnosis was GERD with frequent nocturnal 
episodes of aspiration; recurrent aspiration bronchitis; and 
recurrent aspiration asthmatic bronchitis.  However, the 
examiner also noted that he "really doubted that the 
diagnosis of bronchial asthma under the usual criteria was 
justified".  

The Board notes that, in his June 2005 report, the VA 
examiner failed to mention the records indicating a diagnosis 
of or treatment for asthma during service; or the notation 
regarding asthma on the November 1994 service discharge 
examination.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this 
instance, the Board finds that the examiner did not take into 
account all evidence favorable to the veteran.  As such, the 
Board finds that the case should be remanded to afford the 
veteran another examination to be conducted by a pulmonary 
specialist.  

Regarding the veteran's claim for a compensable rating for 
bilateral hearing loss, the June 2005 VA audiological 
examination revealed findings consistent with noncompensable 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2008).  However, in his December 
2005 substantive appeal, the veteran indicated that his 
hearing loss had worsened since that evaluation.  In view of 
the length of time since the last audiological examination 
and the veteran's allegation of increased hearing loss since 
that time, the Board finds there is a duty to provide a more 
current audiological evaluation.  It is pertinent to note 
that the VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95; 
see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Regarding the veteran's claims for 
service connection for asthma and 
bilateral hearing loss, the AMC/RO must 
review the record and ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2008). 

2.  The veteran must be scheduled for a 
pulmonary examination performed by a 
specialist in pulmonary medicine to 
determine the etiology and approximate 
onset date of any lung disease that is 
currently present, to include asthma and 
asthmatic bronchitis.  The veteran's 
claims file, including a copy of this 
Remand, should be sent to the 
pulmonologist for review.

Following a review of the relevant medical 
evidence in the claims file, including the 
service medical records, obtaining a 
history from the veteran, the physical 
examination and any tests that are deemed 
necessary, the physician must address the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any lung disease that 
is currently present, to include asthma 
(including chronic or recurrent asthma) 
and asthmatic bronchitis, began during 
service or is otherwise linked to any 
incident of or finding recorded during 
service?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

3.  The veteran must be scheduled for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss in accordance with 38 C.F.R. § 4.85.   

4.  If any benefit sought on appeal is not 
granted (or, in the case of hearing loss, 
not granted to the veteran's 
satisfaction), the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


